758 N.W.2d 568 (2008)
Jodi P. HEERINGA, Trustee of the Jodi P. Heeringa Trust, dated May 7, 1985, Plaintiff-Appellant,
v.
Glen E. PETROELJE and Marilyn C. Petroelje, as Trustee of the Marilyn C. Petroelje Living Trust, dated November 2, 1999, Defendants-Appellees.
Docket No. 137051. COA No. 274852.
Supreme Court of Michigan.
December 30, 2008.


*569 Order
On order of the Court, the application for leave to appeal the July 1, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.